
	
		III
		111th CONGRESS
		2d Session
		S. CON. RES. 70
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Ms. Collins (for
			 herself, Mr. Lautenberg,
			 Mr. Burr, Mr.
			 Lieberman, Mr. Akaka, and
			 Mr. Inouye) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Supporting the observance of Spirit
		  of ’45 Day.
	
	
		Whereas, on August 14, 1945, the people of the United
			 States received word of the end of World War II;
		Whereas on that day, people in the United States and
			 around the world greeted the news of the Allies’ noble victory with joyous
			 celebration, humility, and spiritual reflection;
		Whereas the victory marked the culmination of an
			 unprecedented national effort that defeated the forces of aggression, brought
			 freedom to subjugated nations, and ended the horrors of the Holocaust;
		Whereas these historic accomplishments were achieved
			 through the collective service and personal sacrifice of the people of the
			 United States, both those who served in uniform and those who supported them on
			 the home front;
		Whereas more than 400,000 Americans gave their lives in
			 service to their country during World War II;
		Whereas August 14, 1945, marked not only the end of the
			 war, but also the beginning of an unprecedented era of rebuilding in which the
			 United States led the effort to restore the shattered nations of the Allies and
			 their enemies alike and to create institutions to work towards a more peaceful
			 global community;
		Whereas the men and women of the World War II generation
			 created an array of organizations and institutions during the postwar era which
			 helped to strengthen American democracy by promoting civic engagement,
			 volunteerism, and service to community and country;
		Whereas the courage, dedication, self-sacrifice, and
			 compassion of the World War II generation have inspired subsequent generations
			 in the United States Armed Forces, including the men and women currently in
			 service in Iraq, Afghanistan, and around the world;
		Whereas the entire World War II generation, military and
			 civilian alike, has provided a model of unity and community that serves as a
			 source of inspiration for current and future generations of Americans to come
			 together to work for the continued betterment of the United States and the
			 world; and
		Whereas the second Sunday in August has been proposed as
			 Spirit of ’45 Day to commemorate the anniversary of the end of
			 World War II on August 14, 1945: Now, therefore, be it
		
	
		That Congress supports the observance
			 of Spirit of ’45 Day.
		
